Billings, District Judge.
The facts in this case are the same as in the preceding, (50 Fed. Rep. 666,) except that Mr. Goldthwaite had been employed during the lifetime of the intestate, and had a contract for an absolute sum, $50,000, for which the contingent fee of 10 per cent, was substituted by a contract made by him and the tutor and tutrix of the heirs after the death of Mrs. Gaines. I think the same rules of law govern the two cases as to the validity of the contract, and that there must be the same judgment in this as in the preceding case.